Case 1:17-cr-00101-LEK Document 434-3 Filed 03/19/19 Page 1 of 1     PageID #: 3803



                        CERTIFICATE OF SERVICE


 I hereby certify that, a true and correct copy of the foregoing was served
 electronically through CM/ECF on the following at their last known
 addresses on March 19, 2019:

 Birney B. Bervar:       bbb@bervar-jones.com;
                         pg@bervar-jones.com

 Gregg Paris Yates:      gregg.yates@usdoj.gov,
                         kari.sherman@usdoj.gov,
                         CaseView.ECF@usdoj.gov,
                         melena.malunao@usdoj.gov,
                         USAHI.ECF.Narcotics@usdoj.gov

 Lars R. Isaacson:       Hawaii.defender@earthlink.net

 Michael Jay Green       michaeljgreen@hawaii.rr.com,
                         edna@michaeljaygreen.com,
                         joell@michaeljaygreen.com,
                         kelly@michaeljaygreen.com,
                         laura@michaeljaygreen.com

 Ronald G. Johnson       ron.johnson@usdoj.gov,
                         CaseView.ECF@usdoj.gov,
                         dawn.aihara@usdoj.gov,
                         USAHI.ECFMajorCrimes@usdoj.gov

 A copy of the foregoing will also be mailed/provided to defendant Anthony T.
 Williams at FDC Honolulu.

 DATED: Honolulu, Hawai’i, March 19, 2019



 ____/s/ Lars Robert Isaacson____
 LARS ROBERT ISAACSON
 Standby Attorney for Defendant Anthony Williams
